Title: Thomas Jefferson to Henry Foxall, 7 May 1811
From: Jefferson, Thomas
To: Foxall, Henry


          
            Sir
            Monticello May 7. 11.
          
          I duly recieved your favor of Apr. 19. and the check which it covered on the bank of Columbia, which I have sent on to Messrs Conrads of Philadelphia, to whom perhaps it was due, for I think it was due to somebody.  in my letter to you, I forgot to ask whether you had ever made the Swedish stoves of which I gave you the model sent me by the Earl of Buchan. I have so high an opinion of them, & hear so much of their superiority over all others, that I should be glad to get a couple of them, whenever they can be sold at a price cleared of the expences of the first moulds. I thank you for your kind offers of service, which I shall accept freely should any seasonable occasion occur, and I assure you of an entire reciprocity of disposition on my part, adding my best wishes for your health & happiness.
          
            Th:
            Jefferson
        